Case 1:19-cv-09365-AKH Document 1-8 Filed 10/09/19 Page 1 of 8

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as File No.: 2008-0017/E

i
t
Trustee of the Orly Genger 1993 Trust, Created by;
Trust Agreement Dated December 13, 1993 between } Surrogate Nora S. Anderson
ARIE GENGER, as Grantor, and LAWRENCE M. !
SMALL and SASH A. SPENCER, as Trustees, to i
Turnover Property to the Orly Genger 1993 Trust.

U

|

Dalia Genger, Trustee of the Orly Genger 1993 Trust,
Petitioner,
-against-

Orly Genger, et al.,

Respondents.

 

AFFIRMATION OF LEON FRIEDMAN IN SUPPORT OF MOTION TO DISMISS
BY RESPONDENT ARIE GENGER

LEON FRIEDMAN, an attorney duly admitted to practice in the courts of the state of
New York, affirms the following under penalties of perjury:

1. I am the attorney for respondent Arie Genger. I make this affirmation in support
of a motion to dismiss the pending petition (the “New Action”) brought by Petitioner Dalia
Genger.

2. Arie Genger is in precisely the same position in this matter as Respondent Orly
Genger who has submitted a parallel motion to dismiss. As noted in the parallel papers, in
December, 2017, Dalia attempted to serve various parties with documents relating to a
purportedly new action. The only papers actually served on Arie Genger at this time was a two
page document entitled “Miscellaneous Citation.” (Attached as Exhibit A.) That document was

sent to a former address of Arie Genger, namely 17001 Collins Avenue, Sunny Island Beach
. Case 1:19-cv-09365-AKH Document 1-8 Filed 10/09/19 Page 2 of 8

Florida. (See Exhibit B). . It was then forwarded to the new address, 19111 Collins Avenue, as
regular mail, and received on January 12, 2018. No petition actually accompanied the two page
document.

3. In every other respect, Arie Genger is in precisely the same position as his
daughter Orly Genger.as described in her moving papers. Arie Genger hereby incorporates and
adopts all of the arguments made by Orly Genger in her filing before this Court in this matter in
support of a motion to dismiss..

4, For the reasons stated above, Respondent Arie Genger moves that the pending
New Action be dismissed.

Affirmed under penalties of perjury.

Dated: New York, N.Y. oy ) MW

February 4, 2018 Leon Friedman |
685 Third Ave, 25" floor
New York, N.Y. 10017
(646) 825-4398
Attorney for Respondent Arie Genger
Case 1:19-cv-09365-AKH Document 1-8 Filed 10/09/19 Page 3 of 8

EXHIBIT A
Case 1:19-cv-09365-AKH Document 1-8 Filed 10/09/19 Page 4of8

!
Miscellaneous Cation Vile No. £00 B- co; 7 E
SURROGATE'S COURT NEW YORK COUNTY

Citation

THE PEOPLL OF THE STA TE OF NEW YORK
TO.
ORLY GINGER,
ARIE GEN
GLENCT OVA INVI ESEMENT COMPANY,
TR INVESTORS. LLC.
NEW TR EQUITY L LLC.
NEW TR EQUITY IL ELC.
TRANS-RESOURCES, INC.,
ARNOLD BROSER,
DAVID BROSER.
SAGIGENGER 1993 }RUST

A petition having been ted by Dalia Genger. who ts domiciled at 200 F. 65" Street, in
the City of New York. County of New York and State ot New York.

YOU ARF HEREBY CLIED TO SHOW CAUSE before the Surrogate's Court, New
York County. at 3) Chamber street, Room 504. New York, New York on

February ge. ~UY at 100 Glock in the forenoon ofthat day, why a decree shuuld nat he

Contes ar eee A Tost hareemens, dased december 13,1993 between Ane. Genser
as ‘Grantor fas burned MH Sas bad Sam A. Sconce aS Tris t€b5 | SENET

granting the following relief as requested in the petition

    

4. damages in in the amount of $37.3 million, plus statutory interest:
b. iMpusition of a constructs e crust on the Settlement Proceeds:
t
€. an order directing the delivery of the Scitement Proceeds to her as Trustee:

d. an accounting of the Settlement Proceeds: and

 

 
Case 1:19-cv-09365-AKH Document 1-8 Filed 10/09/19 Page 5 of 8

Suen Olner reliet as to the Court seems tust and necessary.

a

Dated, Attested and Seales,
a”

Alben 21, 207 _ Hon. Nora Ss. Angerson , Surregate
fh
diana dente Chusy Chr

JUDITH BACHMAN, ESQ

234.8. Main Street. Suite 306

New City, New York 10941

(845) 639-3210

ilbesq_99 Zyahoo.com

Attorneys tor Petitioner Datia Gener

[Note: This ettation is served UPON you as required by Jaw. You are not required to appear. Ifyou
tail to appear it will be assumed you de not object to the relief requested. You have a right to
have an attomey appear for you. |

 

PROOF OF SERVICE MUST BE FILED

TWO DAYS PRIOR TO THE RETURN DATE
Court Rule 207.7 (c)

 

 

 

 

 
Case 1:19-cv-09365-AKH Document 1-8 Filed 10/09/19 Page 6 of 8

EXHIBIT B
Case 1:19-cv-09365-AKH Document 1-8 Filed 10/09/19 Page 7 of 8

JUDITH LISA BACHMAN, ESQ

254 SOUTH MAIN STREET. STE. 406
NEW CITY. NY 10956

PERSONAL AND CONFIDENTIAL

NY
ie

ARIE GENGER

17001 COLLINS AVENUE
SUNNY IS[E7™7 7747

+ ae

mae

“
Check Applicable Box

1

Case 1:19-cv-09365-AKH Document1-8 Filed 10/09/19 Page 8 of 8
She

07181-BF + 07182-BL + 07183-GY + 07184-WH
800.222.0510 www.asiegal.com

Index No.  2008-0017/E Year 20

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as Trustee of the Orly
Genger 1993 Trust, to Turnover Property to the Orly Genger 1992 Trust

Dalia Genger, Trustee of the Orly Genger 1993 Trust

 

 

 

 

Petitioner
-against-
Orly Genger, et al
Respondents
MOTION TO DISMISS
LEON FRIEDMAN

Attorney for :
vf Respondent Arie Genger
685 THIRD AVENUE, 25TH FLOOR
NEW YORK, NEW YORK 10017
(646) 825-4398

 

 

Pursuant to 22 NYCRR 130-1.1-a, the undersigned, an attorney admitted to practice in the courts of New York State,
certifies that, upon information and belief and reasonable inquiry, (1) the contentions contained in the annexed
document are not frivolous and that (2) if the annexed document is an initiating pleading, (i) the matter was not
obtained through illegal conduct, or that if it was, the attorney or other persons responsible for the illegal conduct are
not participating in the matter or sharing in any fee earned therefrom and that (ii) if the matter involves potential
claims for personal injury or wrongful death, the matter was not obtained in violation of 22 NYCRR 1200.41-a.

Dates viicccecceccssessccsssscssesstesssesessene SHTAtULe ooeeeccccecccssescseseseseseseceeesesesseeseessescacsersaesecesensuenessaeseseaesensasssessrenseseteseesenesseenaneneneasaenanes

Print Signer’s Name ....ccccccecccecseccteeecsceecterseeeteneretecenssseesensesssendsssesissenesseesesasarsensennarsngeieneates

 

 

Service of a copy of the within is hereby admitted.

Dated:

 

Attorney(s) for

 

 

PLEASE TAKE NOTICE

[| that the within is a (certified) true copy of a
NoTicEoF entered in the office of the clerk of the within-named Court on 20
ENTRY
[| that an Order of which the within is a true copy will be presented for settlement to the
Noticeor Hon. , one of the judges of the within-named Court,
SETTLEMENT at
on 20 , at M.
Dated:
LEON FRIEDMAN
Attorney for

685 THIRD AVENUE. 25TH FLOOR
To: NEW YORK, NEW YORK 10017
(646) 825-4398

Attorney(s) for
